[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                                MAY 13, 2010
                              No. 09-16128                       JOHN LEY
                          Non-Argument Calendar                    CLERK
                        ________________________

                     D. C. Docket No. 09-00028-CR-5-RS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

ANTHONY LAQUAN OLIVER,
a.k.a. Ant,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                               (May 13, 2010)

Before BARKETT, HULL and HILL, Circuit Judges.

PER CURIAM:

     Jonathan Dingus, appointed counsel for Anthony Laquan Oliver, has filed a
motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Oliver’s conviction and sentence are AFFIRMED.




                                          2